EXHIBIT A-4 KSNE, LLC LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF KSNE, LLC (this Agreement) is made as of the day of May , 2002 (the Effective Date) by KeySpan Corporation, a New York corporation (KeySpan), and each Person, if any, subsequently admitted to the Company as a member in accordance with the terms hereof. These Persons shall be referred to herein collectively as Members and individually as a Member. KSNE, LLC (the Company) was established pursuant to a Certificate of Formation filed with the Secretary of State of the State of Delaware by the Companys authorized representative on May , 2002. Accordingly, the sole Member of the Company, KeySpan, on behalf of itself and any future Members, if any, hereby adopts this Operating Agreement as follows: ARTICLE 1 DEFINITIONS Certain capitalized terms used in this Agreement shall have the meanings set forth below: Available Cash with respect to any fiscal period of the Company shall mean the net cash of the Company available after appropriate provision for expenses, liabilities, commitments and contingencies of the Company as determined by the Board of Managers. Capital Account means, with respect to any Member, the capital account maintained for such Person in accordance with Section 3.6 of this Agreement. Capital Contribution means, with respect to any Member, the amount of money and the value of other property contributed to the Company with respect to the Interest held by such Member. Certificate of Formation means the certificate of formation of the Company as filed with the Secretary of State of Delaware in accordance with the Company Act, as amended from time to time. Code means the Internal Revenue Code of 1986, as amended. Company Act means the Delaware Limited Liability Company Act, as the same may be amended from time to time. Fiscal Year means the Companys taxable year, and in the case of the last Fiscal Year, the fraction thereof ending on the date on which the winding up of the Company is completed. Interest means a Members entire membership interest in the Company, including without limitation such Members share of the Companys income, gain, loss and deductions, and of the Companys cash distributions and all rights and privileges of membership in the Company accorded under this Agreement or the Company Act. Ownership Percentage means, as of any particular time and from time to time, the ratio, expressed as a percentage, of a Members Capital Contribution to the aggregate Capital Contributions of all Members. Person means any individual, partnership, limited liability company, corporation, unincorporated organization or association, trust or other entity. Treasury Regulations means the rules and regulations of the Internal Revenue Service promulgated under the Code, as in effect from time to time. ARTICLE 2 GENERAL TERMS Name . The name of the Company shall be KSNE, LLC. Registered Office and Agent . The location of the registered office of the Company in Delaware shall be 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The Companys registered agent at such address shall be Corporation Service Company. The registered agent and registered office of the Company may be changed from time to time by the Board of Managers upon giving notice thereof to the Members and complying with the requirements of the Company Act. Principal Office of the Company.
